Citation Nr: 1712188	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-29 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to March 1969 and from September 1970 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran originally requested a Board hearing in his October 2012 substantive appeal, and the Board remanded the case to afford the Veteran a hearing before a Veterans Law Judge of the Board in May 2014.  The Veteran withdrew his hearing request in statements submitted in August 2014, December 2014, and March 2015.  No other hearing request remains pending.  

In September 2015 the Board again remanded the case for further evidentiary development.  The case is once again before the Board.  

The Board notes that in November 2016 the Veteran filed a notice of disagreement (NOD) at the RO concerning an overpayment of retirement pay benefits, as shown in the electronic claims file (VBMS).  Such appeal is contained in the Veterans Appeals Control and Locator System (VACOLS) as an active appeal at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to an overpayment of retirement pay benefits will be the subject of a later Board decision, if ultimately necessary.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based on advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age is defined as 75 or more years of age).  





FINDINGS OF FACT

1.  As of June 8, 2011, service connection was in effect for degenerative arthritis of the lumbar spine with herniated disc at L5-S1, mild levoscolosis (lumbar spine disability) (rated as 40 percent disabling); posttraumatic stress disorder (PTSD) (rated as 30 percent disabling); bilateral hearing loss (rated as 30 percent disabling); bilateral tinnitus (rated as 10 percent disabling); and chronic ear infection with otitis media and externa (rated as noncompensable), for a combined disability rating of 70 percent.

2.  Resolving all doubt in the Veteran's favor, the competent evidence of record demonstrates that the Veteran's service-connected lumbar spine and bilateral hearing loss disabilities have precluded him from securing or following a substantially gainful occupation since June 8, 2011.


CONCLUSION OF LAW

The criteria for a TDIU have been met since June 8, 2011.  38 U.S.C.A. § 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).
In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.341(a), 4.19.  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).	

As of June 8, 2011, the Veteran met the schedular requirements for a TDIU.  Service connection was in effect for the lumbar spine disability (rated as 40 percent disabling); PTSD (rated as 30 percent disabling); bilateral hearing loss (rated as 30 percent disabling); bilateral tinnitus (rated as 10 percent disabling); and chronic ear infection with otitis media and externa (rated as noncompensable), for a combined disability rating of 70 percent.

In this case, the Veteran asserts that his service-connected lumbar spine and hearing loss disabilities have prevented him from obtaining or maintaining substantially gainful employment since working as a weapons repair contractor in 2003.  The Veteran reported that he was re-assigned from arms repairing to a sedentary office position because he was no longer able to stand or bend over without crippling back pain.  Even with this accommodation, he was unable to complete sedentary tasks because he could not sit for moderate periods of time due to his back pain and was unable to hear customers on the telephone.  The Veteran's wife and son added that the Veteran cannot stand for more than a few minutes without pain and that he experiences difficulty rising after sitting.

In April 2004, the Veteran applied for VA vocational rehabilitation benefits.  In conjunction with his rehabilitation counseling appointment the Veteran averred that his hearing loss prevented him from understanding customers on the telephone, and that he could not stand or sit in one position for more than five minutes.  After reviewing these reports and interviewing the Veteran, a vocational rehabilitation counselor stated that the Veteran's service-connected disabilities contributed substantially to his employment impairments.  The counselor noted that the Veteran cannot stand for prolonged periods, walk more than two blocks, and could sit for a maximum of 30 minutes before he has to lie down.  The counselor described the Veteran's impairments as causing a serious employment handicap, and stated that achievement of a vocational goal was not reasonably feasible.  Therefore, the counselor determined that it would be infeasible for the Veteran to participate in the rehabilitation program.

In October 2011, the Veteran was afforded VA hearing loss and lumbar spine examinations.  The hearing loss examiner noted that the Veteran's hearing loss was rather significant and affected his ability to communicate.  During the lumbar spine examination the Veteran reported that he could not sit for more than five minutes without pain and that it takes him 10 minutes to walk 100 yards.  The examiner noted nonetheless that sedentary work activities should not be affected by the lumbar spine condition.  

During the April 2016 VA lumbar spine examination the Veteran again reported extreme pain on standing, and the examiner remarked that the Veteran should avoid jobs involving prolonged standing.  

In May 2016 a VA social worker interviewed the Veteran and completed a social and industrial survey.  The Veteran stated that he used to attend social events with his wife but has ceased doing so within the past two years due to his hearing difficulties.  The Veteran reported that at his last position in 2003 his superior attempted to reassign him to a sedentary position due to his back pain, but he was unable to complete the office tasks because he could not hear customers on the telephone.  The Veteran averred that he is unable to fly on planes or travel long distances in vehicles due to his back pain, and had to miss his sister's wedding due to being unable to travel.  The social worker noted the Veteran's reports that he is able to complete some tasks around the house, including gardening.  

After reviewing the evidence of record and resolving all doubt in the Veteran's favor, the Board finds that since June 8, 2011 the Veteran has been unable to secure and follow a substantially gainful occupation by reason of his service-connected lumbar spine and bilateral hearing loss disabilities, and that the criteria for a TDIU were met as of that date.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2016); See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  
In making this determination, the Board has considered the Veteran's level of education, his employment history, and his level of disability due to his service-connected lumbar spine and bilateral hearing loss disabilities.  The combined effect of those disabilities makes it unlikely that the Veteran could secure or follow a substantially gainful occupation consistent with his educational level and occupational experience.  The Board acknowledges the statement of the October 2011 lumbar spine examiner that the Veteran would be able to complete sedentary tasks; however, the examiner did not consider the combined effects of his service-connected disabilities.  Moreover, applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).   In this regard, the Board finds that the Veteran would be unable to perform the sedentary work suggested by the 2011 lumbar spine examiner due to the effects of his service-connected disabilities, which prevent him from sitting for short periods of time and hearing customers and co-workers.  In making this finding, the Board notes the Veteran's credible reports that he is unable to travel on airplanes or in long car trips due to his back pain, and that he could not hear customers on the telephone in his last position.  

Accordingly, the Board finds that the competent evidence, when considered as a whole, is at least in equipoise with respect to the issue of whether the Veteran has been unemployable due to the effects of his service-connected lumbar spine and bilateral hearing loss disabilities since June 8, 2011.  Therefore, entitlement to a TDIU is granted, effective June 8, 2011.











ORDER

Effective June 8, 2011, a total disability rating based on individual unemployability due to service-connected degenerative arthritis of the lumbar spine with herniated disc at L5-S1 and mild levoscolosis and service-connected bilateral hearing loss, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.




___________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


